 

Case 2:18-cr-01108-KG Document 68 Filed 11/13/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT ,. .

FOR THE DISTRICT OF NEW MEXICO
ZEIENOV IS PM 3:5
ae

  
  
 

UNITED STATES OF AMERICA,
Plaintiff,

Cr.No. Ver CR- Woe KGS

Vs.
“VRAStT K&R SEWRZEU
Defendant.

CONSENT TO PROCEED BEFORE UNITED STATES MAGISTRATE
JUDGE IN A FELONY CASE

The United States Magistrate Judge has explained to me the nature of the offense(s) with
which ] am charged and the maximum possible penalties which might be imposed if J plead
guilty. [ have been informed of my right to the assistance of legal counsel and of my right to
plead or go to trial, judgment and sentencing before a United States District Judge.

I HEREBY: Waive (give up) my right to enter my plea before a

United States District Judge and I consent to entering
my plea, knowingly and voluntarily, before a United States

Magistrate Judge.
aif

   
 
   

Defendant

Ae ae Qeoos

Attomey for Defendant

 

Date: iI Is)! V }
Before:
United States Magistrate Judge
